Title: To James Madison from Tench Coxe, 31 July 1807
From: Coxe, Tench
To: Madison, James



Dear Sir
31 July 1807

An original letter from a house of the first character in Liverpool, of the 7th. Ulto. is now in my hands.  It mentions that "the import of cotton from the East Indies, has amounted, in 5 Mos., & 7 days of 1807, to 49.213. bales, and that a further importation from the same quarter into G Britain will take place from September to Decemr., of 50.000 bales more, that the present use of India Cotton is 1050 bales P week more than it was last year & still more in comparison with preceeding years.  The consumption of Uplands & Orleans cotton has fallen off" &c &c.
The English Consumption of cotton in the last 5 months is considered to be greater than at any former period.
This intelligent house appears not to be able to acct. for the Influx of India Cotton, ascribing it to the increase of production, the decrease of Exportation to China from Bombay, Calcutta &ca.  Not being of London, they are not awake to the new India operations, under the new India Charter & supplement, of which I have minute & copious abstracts or copies.  A decline of American cotton has occurred, and a further decline is expected.
There is then established an import from India of 100.000 bales of 35 cwt. each, weighing 35 millions, nearly half our export, which was 81,000,000 in the Maximum.  There is good reason to believe, that the Mediterranean Countries produce 70 millions of our pounds, and if they get our head & gin, they may go to any length seeing that one country of 1,000,000 As. at 125. lb P acre of clean cotton, will produce 125,000,000 lbs.
The cotton manufacture merits much of our examination & consideration, under such Circumstances.
You see so many persons, who can influence the just consideration of that subject, that I have taken the liberty respectfully to submit to you these new and exclusive facts.
Not knowing your nearest post office, I covered to the post Master Genl. a letter for you a few weeks ago.  I have & ca

T. C

